Title: To George Washington from George Mason, 7 October 1787
From: Mason, George
To: Washington, George



Dear Sir
Gunston Hall Octor 7th 1787.

Upon examining my Fields in this Neck, I think they will not produce more than about one third of my usual Crops; at my other plantations they are something better, & may turn out

about two thirds of the usual Crop. I think I shall be obliged to buy two hundred Barrells of Corn at least; and have lately written to a Gentlemen in Maryland (who owes me a Sum of Money) to know if he can supply me with that Quantity; I have not received his Answer, and have no great Dependence from that Quarter. When on the Convention, Dr Williamson & Colo. Davie shewed me several Letters from North Carolina, mentioning the great Crops of Corn there, and that some of the principal Crop-Masters were then offering to contract for their Corn at a Dollar ⅌ Barrel; it was this gave me the Idea of supplying myself from thence; as soon as I get down to Richmond, I intend to write to Dr Williamson (who lives in Edenton) to know, with certainty, upon what Terms a Quantity can be engaged, to be delivered in all March, for ready Money; & as soon as I recieve his Answer, will advise you thereof. If I can be of any Service to You in making such a Contract as You approve, it will give me a great deal of pleasure.
I got very much hurt in my Neck & Head, by the unlucky Accident on the Road; it is now wearing off; tho’ at times still uneasy to me.
I take the Liberty to enclose You my Objections to the new Constitution of Government; which a little Moderation & Temper, in the latter End of the Convention, might have removed. I am however most decidedly of Opinion, that it ought to be submitted to a Convention chosen by the people, for that special purpose; and shou’d any Attempt be made to prevent the calling such a Convention here, such a Measure shall have every Opposition in my power to give it.
You will readily observe, that my Objections are not numerous (the greater part of the inclosed paper containing reasonings upon the probable Effects of the exceptionable parts) tho’ in my mind, some of them are capital ones.
Mrs Mason, & the Family, here join in their Compliments to your Lady and Family, with dear Sir Your affecte & obdt Sert

G. Mason

